
	
		I
		111th CONGRESS
		1st Session
		H. R. 4221
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Buyer (for
			 himself, Mr. Roe of Tennessee,
			 Mr. Bilbray,
			 Mr. Lamborn,
			 Mr. Brown of South Carolina, and
			 Mr. Boozman) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, to provide for
		  improved acquisition practices by the Department of Veterans Affairs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Veterans Affairs Acquisition Improvement Act
			 of 2009.
		2.Assistant
			 Secretary of Veterans Affairs for Acquisition, Construction, and Asset
			 Management; additional Deputy Assistant Secretaries
			(a)In
			 generalSection 308 of title
			 38, United States Code, is amended—
				(1)in subsection (b),
			 by adding at the end the following new paragraph:
					
						(12)Acquisition,
				Construction, and Asset Management.
						;
				and
				(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking 19 and inserting 26; and
					(B)by inserting at
			 the end the following new paragraph:
						
							(3)The Secretary shall assign one Deputy
				Assistant Secretary to each of the following areas of responsibility:
								(A)Information technology
				acquisition.
								(B)Acquisition services for the Veterans
				Benefits Administration, the National Cemetery Administration, and the
				Department headquarters.
								(C)Construction acquisitions and
				leasing.
								(D)Acquisition services for the Veterans
				Health Administration.
								(E)National contracts, including
				contracts for health care products and services awarded by the National
				Acquisition Center (other than contracts for information technology).
								(F)Policy.
								(G)Asset Enterprise Management and
				Logistics.
								.
					(b)Deadline for
			 appointmentsBy not later
			 than one year after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall assign an individual to carry out the responsibilities
			 of the Assistant Secretary for Acquisition, Construction, and Asset Management,
			 pursuant to paragraph (12) of section 308(b) of title 38, United States Code,
			 as added by subsection (a), and individuals to carry out the responsibilities
			 of the Deputy Assistant Secretaries pursuant to section 308(d) of such title,
			 as amended by subsection (a).
			3.Chief Acquisition
			 Officer
			(a)EstablishmentChapter 3 of title 38, United States Code,
			 is amended by inserting after section 310 the following new section:
				
					310A.Chief
				Acquisition Officer; other acquisition officers
						(a)EstablishmentThere is in the Department a Chief
				Acquisition Officer. The Assistant Secretary for Acquisition, Construction, and
				Asset Management shall serve as the Chief Acquisition Officer.
						(b)ResponsibilitiesIn
				addition to the responsibilities of the Chief Acquisition Officer under section
				16 of the Office of Federal Procurement Policy Act (41 U.S.C. 414), the Chief
				Acquisition Officer shall carry out the following additional
				responsibilities:
							(1)Managing and
				monitoring the performance of Department acquisition activities.
							(2)Advising the
				Secretary on appropriate business strategies to meet the missions of the
				Department.
							(3)Awarding and
				administering contracts and purchases.
							(4)Increasing the use
				of full and open competition in the acquisitions processes of the
				Department.
							(5)Increasing the
				appropriate use of performance-based contracting and performance specifications
				in such processes.
							(6)Ensuring that
				acquisitions decisions are consistent with applicable laws.
							(7)Managing the
				direction of acquisition policy for the Department.
							(8)Establishing clear lines of authority,
				accountability, and responsibility for decision making within the Department
				with respect to acquisitions.
							(9)Developing and
				maintaining an acquisition career management program.
							(c)QualificationsThe
				individual appointed as Chief Acquisition Officer shall have the following
				qualifications:
							(1)Executive
				experience in acquisition in the Federal Government—
								(A)managing large
				projects or having responsibility for managing a corporate-type supply chain
				function;
								(B)defining and
				achieving performance results;
								(C)developing,
				negotiating, delivering, and managing successful and complex business
				arrangements across large organizations with competing interests;
								(D)building and
				managing executive relationships across organizational and functional
				boundaries; and
								(E)successfully using
				strategic resource management to achieve organizational goals.
								(2)Knowledge of the
				Federal Acquisition Regulation.
							(3)Knowledge of the
				Federal budget, appropriations, and legislative processes.
							(d)Acquisition
				workforceAll employees of the Department whose responsibilities
				relate to acquisition shall report directly to the Chief Acquisition Officer.
				Beginning on the date of the enactment of this section, no new employee may be
				hired as a Head of Contracting Authority or Chief Logistics Officer unless the
				Principal Deputy Assistant Secretary for Acquisition, Construction, and Asset
				Management approves the hire.
						(e)Principal Deputy
				Assistant Secretary for Acquisition, Construction, and Asset
				Management(1)There is in the Department a Principal
				Deputy Assistant Secretary for Acquisition, Construction, and Asset Management.
				The Principal Deputy Assistance Secretary for Acquisition, Construction, and
				Asset Management shall be the senior procurement executive for the Department
				and shall report directly to the Chief Acquisition Officer.
							(2)The position of Principal Deputy Assistant
				Secretary for Acquisition, Construction, and Asset Management shall for all
				purposes be considered to be a career reserve position within the meaning of
				section 3132(a)(8) of title 5.
							(3)The Principal Deputy Assistant Secretary
				for Acquisition, Construction, and Asset Management shall have primary
				responsibility for the following:
								(A)Acquisition policy and
				oversight.
								(B)Oversight of the Office of the
				Business Ombudsman, including the Competition Advocate and the Office of
				Business Oversight.
								(C)Training, management, and oversight of
				the acquisition workforce, including the Acquisition Academy of the
				Department.
								(D)Management and oversight of the Deputy
				Assistant Secretary responsible for awarding and administering contracts and
				purchases.
								(f)Deputy Assistant
				Secretaries for AcquisitionThere are in the Department seven
				Deputy Assistant Secretaries for Acquisition who shall report directly to the
				Principal Deputy Assistant for Acquisition, Construction, and Asset Management.
				The Secretary or the Secretary’s designee shall assign to each Deputy Assistant
				Secretary one of the following functions:
							(1)Information
				technology acquisition.
							(2)Acquisition services for the Veterans
				Benefits Administration, the National Cemetery Administration and the
				Department headquarters.
							(3)Construction
				acquisition and leasing.
							(4)Veterans Health
				Administration acquisition.
							(5)National
				contracts, including contracts for health care products and services awarded by
				the National Acquisition Center.
							(6)Policy.
							(7)Asset enterprise
				management and
				logistics.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 310 the following
			 new item:
				
					
						310A. Chief Acquisition Officer; other
				acquisition
				officers.
					
					.
			(c)Deadline for
			 designations
				(1)Deadline for
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of Veterans Affairs shall submit to Congress a plan for
			 implementing section 310A of title 38, United States Code, as added by
			 subsection (a).
				(2)Deadline for
			 implementationNot later than 18 months after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall fully implement
			 the plan submitted under paragraph (1).
				4.Acquisition
			 policy of Department of Veterans Affairs
			(a)Department-Wide
			 policy required
				(1)RequirementSubchapter
			 II of chapter 81 of title 38, United States Code, is amended by adding at the
			 end the following new section:
					
						8129.Department-wide
				acquisition policy
							(a)Policy
				requiredThe Secretary shall establish and maintain a
				comprehensive Department-wide acquisition program under which the Secretary
				shall develop, implement, and enforce a streamlined approach to entering into
				contracts and purchasing goods and services. Such program shall include the
				elements described in subsection (b).
							(b)ElementsThe
				Secretary shall ensure that the Department-wide acquisition program includes
				the following elements:
								(1)The centralization
				under the Chief Acquisition Officer of all contracting activities of the
				Department, including purchasing, and including all contracting activities
				carried out by each Administration and staff office of the Department as of the
				date of the enactment of this section.
								(2)The establishment
				of acquisition goals to meet the mission needs of the Department.
								(3)The development of
				Department requirements with respect to acquisition.
								(4)The establishment
				of an overall acquisition strategy for the Department.
								(5)Soliciting and
				awarding contracts.
								(6)The management of
				acquisition system and contract performance.
								(c)Acquisition
				requirements(1)Except as provided in
				paragraph (2), an acquisition of any health care item by the Department shall
				be made through the use of a Federal supply schedule 65 or 66 contract awarded
				by the Department or a national contract that is awarded by or approved by the
				Department.
								(2)(A)Paragraph (1) does not
				apply to an acquisition of a health care item in any of the following
				cases:
										(i)An acquisition necessary to meet a
				current or near-term medical emergency at a medical center.
										(ii)An acquisition for an item not listed
				in the Federal supply schedule or as part of a national contract and for which
				there is a valid clinical need.
										(iii)An acquisition for a specialized
				health care item not listed in the Federal supply schedule or as part of a
				national contract for the special needs of an individual patient who has one of
				the special needs identified in section 1706(b) of this title and who has a
				valid clinical need for the item.
										(iv)An acquisition that is part of an
				approved sharing agreement between the Department of Defense and the Department
				of Veterans Affairs with demonstrable cost-per-item savings for an item listed
				on the Federal supply schedule or a national contract.
										(B)An acquisition referred to in any of
				clauses (i) through (v) of subparagraph (A) may be made only if the acquisition
				is specifically authorized in advance in writing by the Secretary. The
				authority of the Secretary under the preceding sentence with respect to
				contracts awarded by the Department may be delegated only to the Assistant
				Secretary for Acquisition, Construction, and Asset Management.
									(3)Before entering into either a new
				Federal supply schedule contract or a new national contract, the Chief
				Acquisition Officer may amend any clause of the Federal Acquisition Regulation
				otherwise required to be included in the contract in such manner as the Chief
				Acquisition Officer determines necessary to protect the interests of the
				Government.
								(4)In the case of an emergency
				acquisition of a health care item under paragraph (2)(B), the quantity of the
				item procured may not exceed the quantity of that item that meets the
				reasonably foreseeable need for the item at the medical facility concerned
				until resupply can be achieved through an acquisition action other than an
				emergency acquisition.
								(d)Procedures To
				assure compliance(1)The Secretary shall
				establish procedures to assure compliance by each Department medical facility
				with the provisions of this section and with applicable Federal and Department
				acquisition regulations.
								(2)The procedures established by the
				Secretary under paragraph (1) shall be designed to maximize the availability of
				health care items and the use of the Federal supply schedule by the
				Department.
								(3)The procedures established by the
				Secretary under paragraph (1) shall include procedures designed to standardize
				items at the local, regional, or national level to provide special patient
				populations (as identified in section 1706(b) of this title) with the range and
				types of health care items required to meet their clinical and quality-of-life
				needs.
								(4)The Advisory Committee on Prosthetics
				and Special-Disabilities Programs established under section 543 of this title
				shall review the procedures referred to in paragraph (3), including the
				implementation of those procedures.
								(e)Annual
				goals(1)The
				Secretary shall establish annual goals for Department medical facilities for
				the purchase of health care items from Federal supply schedule contracts and
				national contracts meeting the requirements of subsection (d). Such goals shall
				be designed to maximize the percentage of such purchases that are made through
				such contracts.
								(2)Achievement of the goals established
				under this subsection shall be an element in the performance standards for
				employees of the Department who have the authority and responsibility for
				achieving those goals.
								(f)Relationship to
				other provisions of lawA provision of law that is inconsistent
				with any provision of this section shall not apply, to the extent of the
				inconsistency, to the acquisition of a health care item for the
				Department.
							(g)Report(1)Not later than December
				31 each year, the Secretary shall submit to the Committees on Veterans’ Affairs
				of the Senate and House of Representatives a report on the acquisition of
				health care items during the preceding fiscal year. Each such report shall
				include, for the year covered by the report, the following:
									(A)The total dollar amount of all items
				listed in Federal supply schedule 65 or 66 and the total dollar value of the
				exceptions to subsection (c)(1) under each of clauses (i), (ii), (ii), (iv),
				and (v) of subsection (c)(2)(A), shown by medical facility.
									(B)A detailed explanation for such
				exceptions, including—
										(i)any uses of emergency acquisition
				authority at Department medical facilities;
										(ii)any authorizations under
				subsection (c)(2)(A) for acquisition of items not listed on the Federal supply
				schedules or on national contracts; and
										(iii)any exceptions granted for
				special health care needs of veterans with disabilities described in section
				1706(b) of this title.
										(C)An analysis of sharing agreements
				between the Department and the Department of Defense, including the basic
				sharing initiative and the division of financial responsibility between the two
				Departments.
									(D)The stated Department goal under each
				acquisition preference program, together with an assessment of the performance
				of the Department toward achievement of such goals, including any goals for
				contracting with businesses that are owned and controlled by veterans or
				veterans with service-connected disabilities.
									(2)The Advisory Committee on Prosthetics
				and Special-Disabilities Programs of the Department shall submit comments on
				each report under paragraph (1) before the report is submitted under that
				paragraph, and the Secretary shall include those comments in the report as
				submitted.
								(3)For the purposes of this
				subsection:
									(A)The term health care item
				includes any item other than services listed in any Federal Supply
				Classification other than Federal supply schedule 65 or 66 over which the
				Department has been delegated authority.
									(B)The term national
				contract means a contract for the acquisition of an item that is entered
				into by the National Acquisition Center of the Department or another Department
				acquisition activity, as authorized by the Secretary, that is available for use
				by all Department medical facilities.
									(C)The term valid clinical
				need means a clinical need that is valid in the professional judgment of
				an appropriate clinician. Such term applies to health care items, prosthetic
				appliances, sensory or mobility aids and supplies that are prescribed by a
				physician for special patient populations such as veterans with spinal cord
				dysfunction, blindness, amputations, and other veterans included in section
				1706(b) of this title.
									(D)The term Federal supply schedule
				contract means a contract that is awarded and administered by the
				National Acquisition Center of the Department, under a delegation of authority
				as of the date of the enactment of this section or a contract that is awarded
				and administered by the Department under regulations prescribed under section
				8130 of this title.
									(E)The term emergency
				acquisition means an acquisition necessary to meet an emergency need
				affecting the health or safety of a person being furnished health care services
				by the
				Department.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 8128 the following
			 new item:
					
						
							8129. Department-wide acquisition
				policy.
						
						.
				(b)Deadline for
			 implementationThe acquisition policy required by section 8129 of
			 title 38, United States Code, as added by subsection (a), shall be fully
			 implemented by the date that is 18 months after the date of the enactment of
			 this Act.
			5.Authority for
			 Secretary of Veterans Affairs to enter into certain personal services
			 contracts
			(a)Contracts for
			 scarce medical specialist servicesSection 7409(a) of title 38,
			 United States Code, is amended, in the first sentence, by inserting ,
			 including personal services contracts, after
			 contracts.
			(b)Sharing of
			 health care resources with Department of DefenseSection 8111(a)
			 of such title is amended by inserting , including personal services
			 contracts, after contracts.
			(c)Sharing of
			 health care resourcesSection 8153(a) of such title is amended by
			 inserting , including a personal services contract, after
			 contract.
			(d)Deadline for
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall prescribe
			 regulations to carry out the amendments made by this section.
			6.Award and
			 administration of certain Federal supply schedules by Secretary of Veterans
			 Affairs
			(a)Expansion of
			 definition of competitive proceduresSection 309(b) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 259) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)the procedures established by the Secretary
				of Veterans Affairs for the use of certain Federal supply schedules, pursuant
				to regulations prescribed under section 8130 of title 38, United States Code,
				if—
							(A)the procedures
				provide that the use of any such supply schedule has been open to all
				responsible sources; and
							(B)orders and contracts under such procedures
				result in the lowest cost alternative to meet the needs of the
				Government.
							.
				(b)Authority of
			 Secretary of Veterans Affairs
				(1)In
			 generalSubchapter II of chapter 81 of title 38, United States
			 Code, as amended by section 3, is further amended by adding at the end the
			 following new section:
					
						8130.Award and
				administration of certain Federal supply schedules
							(a)RegulationsThe Secretary shall prescribe regulations
				to provide procedures for soliciting, negotiating, awarding, and administering
				the Federal supply schedules described in subsection (c).
							(b)Contract clause
				requirementsThe regulations prescribed under subsection (a)
				shall require that a contract entered into by the Secretary under a Federal
				supply schedule shall include pre- and post-award audit clauses, an economic
				price adjustment clause, a price reductions clause, and a price adjustment for
				failure to provide accurate information clause.
							(c)ApplicabilityThis
				section shall apply with respect to any Federal supply schedule for which the
				authority to administer such schedule is transferred from the Administrator of
				General Services to the Secretary of Veterans Affairs, whether such authority
				is transferred before, on, or after the date of the enactment of this
				section.
							.
				(2)General Services
			 Administration rules and regulationsUntil the Secretary of
			 Veterans Affairs prescribes regulations under section 8130(a) of title 38,
			 United States Code (as added by paragraph (1)), the Secretary shall comply with
			 the rules and regulations relating to the Federal supply schedules prescribed
			 by the Administrator of General Services that were in effect on the date of the
			 enactment of this Act.
				(3)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 8130, as added by section 3, the following new
			 item:
					
						
							8130. Administration of Federal supply
				schedule.
						
						.
				(4)Deadline for
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall prescribe the
			 regulations required under section 8130 of title 38, United States Code, as
			 added by paragraph (1).
				7.Improvement of
			 Department of Veterans Affairs small business contracting goals
			(a)Additional
			 requirementSection 8127(c)
			 of title 38, United States Code, is amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph (3),
			 by striking the period and inserting the following: ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)in the case of a contract for the purchase
				of a commercial item, the vendor of the item is a manufacturer or a regular
				dealer.
						.
				(b)Complaint
			 process for use of restricted competitionSubsection (d) of such
			 section is amended—
				(1)by striking
			 Except as provided and inserting (1) Except as
			 provided; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Any complaint regarding the noncompliance
				of a contracting officer with this subsection shall be submitted to the
				Secretary.
						.
				(c)EligibilitySubsection (e) of such section is
			 amended—
				(1)by striking
			 only if the small business concern and the veteran and all that
			 follows and inserting only if—; and
				(2)by adding at the
			 end the following new paragraphs:
					
						(1)the small business concern and the veteran
				owner of the small business concern are listed in the database of veteran-owned
				businesses maintained by the Secretary under subsection (f);
						(2)the Secretary has
				performed the verification functions of the Secretary under paragraph (4) of
				such subsection with respect to the small business concern; and
						(3)the contract is
				only for the procurement of a good or service with an North American Industry
				Classification System code specified by the Secretary under paragraph (9) of
				that subsection for the small business
				concern.
						.
				(d)DatabaseSubsection
			 (f) of such section is amended by adding at the end the following new
			 paragraphs:
				
					(7)The Secretary may not include in the
				database a small business concern that is the vendor of a commercial item
				unless the concern is the manufacturer or regular dealer of the item, unless
				the Secretary specifically provides for a waiver of such requirement for such
				concern.
					(8)The Secretary shall establish
				specific criteria to be used in carrying out the verification functions under
				paragraph (4), including criteria requiring specific documentation and
				certifications from each small business concern proposed to be included in the
				database.
					(9)For each small business concern
				included in the database, the Secretary shall specify the North American
				Industry Classification System code or codes of the goods and services that may
				be procured by the Department from such
				concern.
					.
			(e)DefinitionsSubsection
			 (l) of such section is amended by adding at the end the following new
			 items:
				
					(3)The term commercial item has
				the meaning given that term in section 4(12) of the Office of Federal
				Procurement Policy Act (41 U.S.C. 203(12)) as long as items and services
				directly relating to the sale of such a commercial item are offered to
				commercial customers.
					(4)The term
				management and daily business operations includes—
						(A)with respect to a
				contract for the provision of services, the services to be performed by a
				contract awarded under this section; and
						(B)with respect to a
				contract for the provision of goods that are not manufactured by the small
				business concern in question, the provision of services relating directly to
				the sale of such goods.
						(5)The term
				regular dealer with respect to any contract means a person who
				owns, operates, or maintains a store, warehouse, or other establishment in
				which the commodities or goods of the general character described by the
				specifications and required under the contract are bought, kept in stock, and
				sold to the public in the usual course of
				business.
					.
			(f)Deadline for
			 establishment of criteriaNot later than 180 days after the date
			 of the enactment of this Act, the Secretary of Veterans Affairs shall establish
			 criteria for the use of sole source contracts for Department of Veterans
			 Affairs contracts above the simplified acquisition threshold.
			
